DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 01/17/2022 claims, is as follows: Claims 47, 49, 56-57, 61, 64, 75, 87, and 92 have been amended; Claims 1-46 have been canceled; and claims 47-92 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 47:
The limitation “a drive unit… configured to move” in line 5
“unit” is the generic placeholder. 
“configured to” is the functional language.
The limitation “a microprocessor unit configured to” in line 8
“unit” is the generic placeholder. 
“configured” is the functional language.
In claim 67:
The limitation “a communication unit configured to” in line 2
unit” is the generic placeholder. 
“configured to” is the functional language.
In claim 78:
The limitation “position adjustment element configured to” in lines 1-2
“element” is the generic placeholder. 
“configured to” is the functional language.
In claim 90:
The limitation “a voltage monitoring element configured to” in line 1
“element” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
In claim 47:
The limitation “a drive unit" has been described in originally-filed specification on para. 0077 lines 11-15 as an electric motor 3.
In claim 78:
The limitation “a position adjustment element" has been described in originally-filed specification on para. 0027-0029, 0036-0037, and 0054 as the element 11 that 
In claim 90:
The limitation “a voltage monitoring element" has been described in originally-filed specification on para. 0065 as a detector for under-voltages. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
In claim 47:
The corresponding structure of “a microprocessor unit” in line 9 is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Since the Specification does not clearly identify what the corresponding structure of the “microprocessor unit” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 
It is suggested not to use term “unit” or other generic placeholders that would invoke 112f. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 47:
The limitation “a display connected via coils for wireless charging” in line 15 renders the claim indefinite because it is unclear what “a display” connected to? Does “the display” connect to the at least one power supply unit via coils for wireless charging, or to microprocessor unit? 
For the purpose of substantive examination, it is presumed that read “a display connected to the at least one power supply unit via coils for wireless charging”. 
The limitation “a microprocessor unit” in line 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
It is suggested not to use term “unit” or other generic placeholders that would invoke 112f. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-75, 77-83, and 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 20160051078) in view of Partovi (US 20070182367)
Regarding claim 47, Jenkins disclose an arrangement for controlling a cooking process (food preparation system 600; fig. 6), the arrangement comprising: 
a housing (cavity 1247) configured to receive mechanical (i.e. drive motor 1250) and electronic components (i.e. power source 1264) of the arrangement (para. 0104; fig. 14), the housing (cavity 1247) being attached to a stove (host cooking appliance) (para. 0104; fig. 14); 
motor 1250) connected to an adapter piece (adapters 1280) and configured to move the adapter piece (adapters 1280) such that an operating element of the stove (control shaft of cooking appliance) is actuated by movement of the adapter piece (adapters 1280), and such that power of the stove is controlled by an actuation of the operating element (control shaft of cooking appliance) (para. 0100, lines 40-55, and para. 0097; figs. 14-15); 
a microprocessor unit (computing device 650) configured to receive, from a third party (cooking control coordination service), and evaluate data relating to the cooking process (recipe) (para. 0039, lines 1-6) and to control the drive unit (motor 1250) to move the adapter piece (adapters 1280) (para. 0101, 0102, lines 1-5, 1-2 respectively), wherein the data relating to the cooking process (recipe) is audited by a manufacturer of the arrangement (food preparation system 600) (“other computing systems 110e may be available that provide services or information of various types (e.g. a source of additional automated control recipes, expert services to review and diagnose problematic cooking episodes, etc.)”, para. 0048), and wherein the evaluation of data relating to the cooking process (recipe) includes a data reconciliation (information of various types) to verify a source of the cooking process (source of additional automated control recipes) (para. 0048); 
at least one power supply unit (power source 1264) configured to supply the arrangement with energy (para. 0104, lines 1-10; fig.15); and
a display (displays 642a-642d) (para. 0095, lines 1-5; fig. 22). 
Jenkins does not disclose the display connected via coils for wireless charging. 
However, Partovi discloses a display (PDAs) connected via coils (coils) for wireless charging (inductive power charging) (para. 0156 and abstract; fig. 19).

    PNG
    media_image1.png
    226
    443
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s display to be connected via coils for wireless charging as taught by Partovi, in order to improve efficiency of power transfer between the display and the power supply unit (abstract).

Regarding claim 48, Jenkins disclose the arrangement for controlling a cooking process (food preparation system 600), further comprising a manual control unit (knob cover 1244) connected to the adapter piece (adapters 1280) in such a way that a movement of the manual control unit (knob cover 1244) is transmitted to the adapter piece (adapters 1280) (para. 0100, lines 49-70; fig. 15).
  
Regarding claim 49, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244) comprises a display (displays 642a-642d) is configured to display data concerning the cooking process (recipe) (para. 0095, lines 1-5; fig. 22), and wherein an operating system of the display (knob cover 1244) is isolated or shielded by other protection application from an operating system of the microprocessor unit (computing device 650) (para. 0045) (it is noted that once the control knobs are paired with the associated cooking appliance piece by the computing device, they are protected from cross-communicating with other cooking appliance pieces).  

Regarding claim 50, Jenkins disclose the arrangement (food preparation system 600), further comprising a micro clutch (coupling feature) configured to transmit a movement of the manual control unit (knob cover 1244) to the adapter piece (adapters 1280) (para. 0100, lines 42-60; fig. 15 “coupling feature… for engaging and rotating in unison with one of a variety of different couplers or adapters 1280”).  

Regarding claim 51, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one sensor (position sensor) configured to detect if a user touches the manual control unit (knob cover 1244) (para. 0102). 

Regarding claim 52, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one sensor (position sensor) comprises a touch sensor (para. 0102).

Regarding claim 53, Jenkins disclose the arrangement (food preparation system 600), wherein when a contact (physical interaction) is detected by the sensor (position sensor), the arrangement (food preparation system 600) is configured to decouple the drive unit (motor 1250) from the adapter piece (adapters 1280) (para. 0102).

Regarding claim 54, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244 in fig. 14/644a-d in fig. 6A) comprises an elevation (touch-sensitive display 646a-d) (annotated fig. 6A).

    PNG
    media_image2.png
    154
    198
    media_image2.png
    Greyscale

Regarding claim 55, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244 in fig. 14/644a-d in fig. 6A) and the elevation (touch-sensitive display 646a-d) are configured to be pushed and turned independently from each other, and wherein via turning of the manual control unit (knob cover 1244 in fig. 14/644a-d in fig. 6A) a plurality of functions of the arrangement can be activated or deactivated (para. 0150 and para. 0101) (it is noted that the displays allow a user to input information to cooking system and the control knobs allow the user to manipulate settings of heating elements). 
 
Regarding claim 56, Jenkins disclose the arrangement (food preparation system 600), wherein the manual control unit (knob cover 1244) comprises the display (display mechanism) which is configured to rotate when an adjustment of the stove power is carried out (para. 0150; lines 1-6, para. 0097; figs. 6A, and 22).  

    PNG
    media_image2.png
    154
    198
    media_image2.png
    Greyscale

Regarding claim 57, Jenkins disclose the arrangement (food preparation system 600), wherein the display (displays 642a-642d) is a touch display (touch-sensitive display) that is part of the manual control unit (knob cover 1244), and wherein manual inputs can be performed by touching the touch display (touch-sensitive display) (para. 0150, lines 15-22).
  
Regarding claim 58, Jenkins disclose the arrangement (food preparation system 600), wherein the touch display (touch-sensitive display) is configured to detect swipe gestures (para. 0150, lines 15-22).

Regarding claim 59, Jenkins disclose the arrangement (food preparation system 600), wherein the touch display (touch-sensitive display) is fixed to the housing (cavity 1247) via a fixation element (base assembly 1242) (para. 0102; fig. 14). 

Regarding claim 60, Jenkins disclose the arrangement (food preparation system 600), whereby the fixation element (base assembly 1242) comprises a ball joint (drive gear 1254) (para. 0102; fig. 14).
Regarding claim 61, Jenkins disclose the arrangement (food preparation system 600), whereby the manual control unit (knob cover 1244) comprises a pivotable display (display) (para. 0097; fig. 6A). 

Regarding claim 62, Jenkins disclose the arrangement (food preparation system 600), wherein the drive unit (motor 1250) comprises a motor (para. 0100, lines 40-55; fig. 14).  

Regarding claim 63, Jenkins disclose the arrangement (food preparation system 600), wherein when the arrangement (control device 640a-640d of the system 600) is mounted on the stove (fig. 6), the at least one power supply unit (power source 1264) is arranged at a decentralized position of the housing (cavity 1247) (fig. 14) (it is noted the power source 1264 is disposed at one side of the housing). 

Regarding claim 64, Jenkins disclose the arrangement (food preparation system 600), wherein when the arrangement (control device 640a-640d of the system 600) is mounted on the stove (fig. 6), the at least one power supply unit (power source 1264) is arranged above the operating element of the stove (shaft of heat source) (para. 0097) (looking at fig. 6, it is evident that power source 1264 is disposed above the shaft of heat source). 

Regarding claim 65, Jenkins disclose the arrangement (food preparation system 600), wherein the arrangement (control device 640a-640d of the system 600) is configured to cooking information) to be carried out (para. 0098, “cooking information … may prompt a user to adjust a temperature”).

Regarding claim 66, Jenkins disclose the arrangement (food preparation system 600), wherein the data (cooking information) comprises information concerning required temperatures (para. 0098, “cooking information … may prompt a user to adjust a temperature”).

Regarding claim 67, Jenkins disclose the arrangement (food preparation system 600), wherein the arrangement (control device 640a-640d of the system 600) comprises a communication unit (wireless communication device 1253) configured to receive the data via a wireless connection (Internet) (para. 0098 and 0103).

Regarding claim 68, Jenkins disclose the arrangement (food preparation system 600), wherein the wireless connection is an internet connection (Internet) (para. 0098 and 0103).  

Regarding claim 69, Jenkins disclose the arrangement (food preparation system 600), wherein the arrangement (food preparation system 600) is configured to receive data from at least one external sensor (temperature sensor) (para. 0046). 

Regarding claim 70, Jenkins disclose the arrangement (food preparation system 600), wherein the external sensor (temperature sensor) comprises at least one temperature sensor arranged at a pot (pot) and which is configured to provide data which represent para. 0037, lines 1-5), and is arranged on a hot plate (cooking equipment) and is configured to provide data which represent a temperature of the hot plate (cooking equipment) (para. 0037).

Regarding claim 71, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one external sensor (sensor) comprises at least one image sensor (camera 698) (para. 0122, lines 1-3; fig. 6).

Regarding claim 72, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one sensor (sensor 1192) which is configured to detect reducing gases (para. 0133; fig. 11).
  
Regarding claim 73, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one power supply unit (power source 1264) comprises at least one battery (AAA batteries) (para. 0104; figs. 14-15).

Regarding claim 74, Jenkins disclose the arrangement (food preparation system 600) comprising the at least one power supply unit (power source 1264). 
Jenkins does not disclose the at least one power supply unit is configured to be charged inductively.  
However, Partovi discloses at least one power supply unit (rechargeable battery 364) is configured to be charged inductively (para. 0156; fig. 19).  

    PNG
    media_image1.png
    226
    443
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s power supply unit to be charged inductively as taught by Partovi, in order to improve efficiency of power transfer between the charger and the power supply unit (abstract).

Regarding claim 75, Jenkins disclose the arrangement (food preparation system 600), wherein the housing (cavity 1247) is attached to the stove (host cooking appliance) by one fixation element (base flange 1261) with adhesive elements (adhesive 1266) (para. 0104; fig. 15).

Regarding claim 77, Jenkins disclose the arrangement (food preparation system 600), further comprising an isolation (base housing portions 1246 and 1248) configured to prevent humidity from penetrating into the housing (cavity 1247) (para. 0104; fig. 15) (it is noted that base housing portions 1246 and 1248 enclose the cavity to protect electronic components from water and moisture).

Regarding claim 78, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one position adjustment element (variety of control shafts 1270) configured to adjust the position of the arrangement (control knobs 1240 of system 600) relative to a cooker (cooking appliance) (para. 0101; fig. 12).

Regarding claim 79, Jenkins disclose the arrangement (food preparation system 600), wherein the stove power is controlled to zero, when the adapter piece (adapters 1280) is arranged in a zero position (para. 0100, lines 49-70; fig. 14) (“The opposing end 1272 of the internal drive shaft 1270 may include a coupling feature… for engaging and rotating in unison with one of a variety of different couplers or adapters 1280.” It is noted that the adapters 1280 couple the shaft 1270 of the control knob 1240 with the shaft of cooking appliance. The movement of shaft 1270 causes the adapters 1280 and shaft of cooking appliance to move in the same manner). 

Regarding claim 80, Jenkins disclose the arrangement (food preparation system 600), wherein when the arrangement (control knobs 1240 of food preparation system 600) is mounted on the stove, the arrangement is removeable only from the stove if the adapter piece (adapters 1280) is arranged in the zero position (para. 0100, lines 49-70; fig. 14) (it is noted the adapters 1280 are arranged in the zero position when the stove power is zero. It is inherent that control knobs 1240 may be removed at the time when the stove power is off).

Regarding claim 81, Jenkins disclose the arrangement (food preparation system 600), wherein the adapter piece (adapters 1280) is configured to be moved to the zero control knobs 1240 of food preparation system 600) is about to be removed from the stove (para. 0100, lines 49-70; fig. 14) (it is noted the adapters 1280 are arranged in the zero position when the stove power is zero. It is inherent that control knobs 1240 may be removed at the time when the stove power is off).  

Regarding claim 82, Jenkins disclose the arrangement (food preparation system 600), wherein the adapter piece (adapters 1280) is configured to be moved to the zero position when no user is located near the stove (para. 0063, lines 15-25) (it is noted that adapters 1280 are moved to zero position during lock out). 

Regarding claim 83, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one temperature sensor (thermal imaging camera) configured to detect a temperature of the arrangement (temperature of cooking appliance) (para. 0122, lines 1-5; fig. 6).

Regarding claim 86, Jenkins disclose the arrangement (food preparation system 600), further comprising at least one slot (aperture 1255 provided in the drive gear 1254) configured to receive the adapter piece (adapters 1280), and wherein when the adapter piece (adapters 1280) is arranged in the at least one slot (aperture 1255), a movement of the at least one slot (aperture 1255) results in a movement of the adapter piece (adapters 1280) (para. 0100, lines 49-70; fig. 15).

Regarding claim 87, Jenkins disclose the arrangement (food preparation system 600), wherein the at least one slot (aperture 1255) is connected to the drive unit (motor 1250) via at least one gearwheel (pinion 1252) (fig. 15).  

Regarding claim 88, Jenkins disclose the arrangement (food preparation system 600), wherein: 
the drive unit (motor 1250) comprises a drive shaft (shaft 1270 of control knob 1240); 
the drive shaft (shaft 1270) is connected to a first gearwheel (pinion 1252); and 
the at least one slot (aperture 1255) is connected to a second gearwheel (drive gear 1254) (para. 0100, lines 49-70; fig. 15).

Regarding claim 89, Jenkins disclose the arrangement (food preparation system 600), whereby the first gearwheel (pinion 1252) and the second gearwheel (drive gear 1254) are connected to each other directly via a third gearwheel (gear 1260) (para. 0102; fig. 15).   

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and Partovi, in view of O’Keefe (US 20110072932)
Regarding claim 76, Jenkins disclose substantially all the features as set forth above, except a safety cover configured to prevent the arrangement from being put into operation as long as the safety cover has not been removed.  
However, O’Keefe discloses a safety cover (lock mechanism 36) configured to prevent the arrangement (knob 10) from being put into operation as long as the safety cover has not been removed (para. 0080; fig. 3A).


    PNG
    media_image3.png
    370
    428
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s control knob to include the safety cover to prevent the control knob from being put into operation as long as the safety cover has not been removed as taught by O’Keefe, in order to improve safety such that accidental rotation of control knob is prevented. 

Claims 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and Partovi, in view of Legaspi (US 20120325197)
Regarding claim 84, Jenkins disclose the arrangement comprising the temperature sensor (thermal imaging camera). 
Jenkins does not disclose the arrangement is configured to control the stove power to zero, when the detected temperature exceeds a maximum value.  
However Legaspi discloses an arrangement (wireless system 100 for automating the operation of a remote control knob unit) is configured to control the stove power to zero rotate the knob to the OFF position”, para. 0068), when the detected temperature exceeds a maximum value (“heat detectors”, para. 0097).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement such that it is configured to control the stove power to zero when the detected temperature exceeds a maximum value as taught by Legaspi, in order to stop the operation of stove in case of a fire. 

Regarding claim 85, Jenkins disclose the arrangement comprising the temperature sensor (thermal imaging camera). 
Jenkins does not disclose the arrangement is configured to emit an acoustic or visual warning, when the detected temperature exceeds a maximum value.  
However Legaspi discloses an arrangement (wireless system 100 for automating the operation of a remote control knob unit) is configured to emit an acoustic or visual warning (audible alert) (para. 0047), when the detected temperature exceeds a maximum value (“heat detectors”, para. 0097).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement such that it is configured to emit an acoustic or visual warning when the detected temperature exceeds a maximum value as taught by Legaspi, in order to alert the user in case of a fire.

Claims 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins and Partovi in view of Townsend (US 20130260320)
Regarding claim 90, Jenkins disclose substantially all the features as set forth above, except a voltage monitoring element configured to detect a reduction in a supply voltage of the arrangement.  
Townsend discloses a voltage monitoring element (utility shutoff 74) configured to detect a reduction in a supply voltage of the arrangement (range 4) (para. 0035) (it is noted that the utility shutoff detects if there is power supply interruption). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement to include voltage monitoring element configured to detect the reduction in the supply voltage of the arrangement as taught by Townsend, in order to shut off the supply of power and gas to the cooking appliance if there is power interruption, thereby operational safety is enhanced (abstract). 

Regarding claim 91, Townsend discloses the voltage monitoring element (utility shutoff 74) is configured to control the stove power to zero (electrical shutoff switch), when the detected supply voltage falls under a preset threshold value (interruption of the supply of electrical power) (para. 0035).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement to include voltage monitoring element configured to control the stove power to zero when the detected supply voltage falls under the preset threshold value as taught by Townsend, abstract). 

Regarding claim 92, Jenkins disclose substantially all the features as set forth above, except an emergency power supply configured to control the stove power to zero. 
However, Townsend discloses an emergency power supply (system) configured to control the stove power to zero (“a system that switches off a circuit breaker that controls the electrical circuit that supplies the range”) (para. 0035) (it is noted that the system that switches off the circuit breaker for the range is located at the power supply source that supplies power to the range and the system is operated by emergency power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins’s arrangement to include the emergency power supply configured to control the stove power to zero as taught by Townsend, in order to shut off the supply of power and gas to the cooking appliance if there is power outrage, thereby operational safety is enhanced (abstract). 

Response to Amendment
With respect to drawing objections: Applicant’s arguments are found persuasive, therefore drawing objections are withdrawn. 
With respect to Notification of 112f: since amendment made to claim 47 by removing “mounting device”, therefore the previous interpretation under 112f with respect to “mounting device” is withdrawn. 
With respect to rejections 112a and 112b: the applicant’s arguments are found persuasive, therefore the previous rejections 112a and 112b with respect to limitation “drive unit”, “communication unit”, “position adjustment element”, and “voltage monitoring element” are withdrawn. 

Response to Argument
Applicant's arguments filed on 01/17/2022 have been considered but they are respectfully not persuasive because: 
Applicant’s Arguments:  on p. 11-13 of the Remarks, “Regarding the §102 rejection based on the Jenkins reference (US 2016/0051078), the Office Action cited paragraphs [0062]-[63], [0045], lines 1-10, 13-25, respectively, as disclosing the claim limitation that the microprocessor unit is configured to "evaluate data relating to a cooking process and to control the drive unit to move the adapter piece, wherein the data relating to the cooking process is audited by an operator or a manufacturer of the arrangement, and wherein the evaluation of data relating to the cooking process includes a data reconciliation to verify a source of the cooking process. Neither paragraph [0063] nor the other cited paragraphs of the Jenkins reference relate to the verification of a source of the cooking process. Particularly, paragraph [0063] of the Jenkins reference describes some security mechanisms. However, these security mechanisms aim at authentication of the authorized user and avoiding unauthorized/undesired remote control. However, the Jenkins reference does not address the problem of compromised (and thus potentially dangerous) recipes (=cooking process) obtained by remote sources. This problem is addressed by Applicant's claimed invention. According to claim 47, the cooking process "is audited by an operator or a manufacturer of the arrangement" and the source of the cooking process is verified. The Jenkins reference does not disclose or suggest such an approach. All §102/103 rejections are in error and should be withdrawn.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. Para. 0048 of Jenkins discloses the data relating to the cooking process (recipe) is audited by a manufacturer of the arrangement (food preparation system 600) (“other computing systems 110e may be available that provide services or information of various types (e.g. a source of additional automated control recipes, expert services to review and diagnose problematic cooking episodes, etc.)”, wherein the data includes a source of the cooking process (source of additional automated control recipes) (para. 0048; fig. 1). 
Therefore, the microprocessor of Jenkins retrieves, evaluates the recipe, diagnose problematic recipe, and verify the source of recipe, as essentially required by claim 47. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761